UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6565


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY KENNEDY GENERAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:99-cr-00068-H-2)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Kennedy General, Appellant Pro Se.    Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny    Kennedy    General        appeals   the   district    court’s

order   denying     his    motion   for    a    sentence     reduction    under   18

U.S.C. § 3582(c)(2) (2012).               We have reviewed the record and

find no error.      Accordingly, we affirm for the reasons stated by

the   district    court.      United      States   v.    General,   No.   5:99-cr-

00068-H-2   (E.D.N.C.       Mar.    7,    2014).        We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.


                                                                          AFFIRMED




                                          2